Exhibit 10.01

L-1 IDENTITY SOLUTIONS, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
August 29, 2006, by and between L-1 IDENTITY SOLUTIONS, INC., a Delaware
corporation (the “Company”) and JOSEPH ATICK (“Employee”).

BACKGROUND

A. The Company desires to retain the services of Employee as Chief Strategic
Officer of the Company from the date of this Agreement (the “Effective Date”).

B. The term of the Agreement shall be for the number of years after the
Effective Date as indicated on Schedule A hereto (the “Term”), and Employee is
willing to be employed by the Company during the Term, all on the terms and
subject to the conditions set forth in this Agreement.

THE PARTIES AGREE AS FOLLOWS:

1. Duties.

1.1 Employment. As of the Effective Date and through the Term, Employee shall be
an employee and serve in the capacity of Chief Strategic Officer of the Company.
Employee shall devote all of his business time, energy and skill to the affairs
of the Company; provided, however, that Employee may undertake such specific
additional charitable and business activities, if any, as the Company may
reasonably approve. Employee shall perform such duties and functions consistent
with his positions as shall be specified from time to time by the Company’s CEO.
The Company’s Chief Technology Officer shall report directly to Employee.

2. Term of Employment.

2.1 Definitions. For purposes of this Agreement the following terms shall have
the following meanings:

(a) “Change in Control” shall mean the occurrence of any one of the following:
(i) any “person”, as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, a subsidiary, an affiliate, or a Company employee benefit plan,
including any trustee of such plan acting as a trustee) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities;
(ii) the election to a majority of the seats of the Board of Directors of the
Company of candidates who were not proposed by a majority of the Board of
Directors in office prior to the time of such election, or (iii) the dissolution
or liquidation (partial or total) of the Company or a sale of assets involving
fifty percent (50%) or more of the assets of the Company and its subsidiaries
taken as a



--------------------------------------------------------------------------------

whole (other than the disposition of a subsidiary), or a merger, reorganization
or other transaction or series of related transactions pursuant to which the
holders, as a group, of all of the shares of the Company outstanding prior to
the merger, reorganization or other transaction hold, as a group, less than
fifty percent (50%) of the shares of the Company outstanding after the merger,
reorganization or other transaction. For purposes of this definition, a “Change
in Control” does not include the merger between Viisage Technology Inc. and
Identix Incorporated that was consummated on August 29, 2006.

(b) “Death or Disability” shall mean: (i) Employee’s death during the Term, or
(ii) termination of Employee’s employment by the Company on account of
Employee’s injury or illness (physical or mental) which renders Employee unable
to perform his duties with substantially the same level of quality as performed
immediately prior to such injury or illness for a period of 180 consecutive days
or more, as reasonably determined by the Company.

(c) “Resignation for Good Reason” shall mean a voluntary resignation of
employment by Employee if such resignation is a result of any of the following
reasons and Employee notifies the Company in writing on or prior to any such
resignation (other than for a resignation under clause (viii) below), specifying
the reason for such resignation, and the Company fails to cure such event within
30 days thereafter: (i) any change in Employee’s duties and responsibilities
(including any change in his duty to report to the CEO) that is materially
adverse and inconsistent with his position held, or his duties, responsibilities
or status with the Company (excluding the fact that the Company is no longer
public in the event of a going private transaction by the Company); (ii) a
material and adverse change in Employee’s title as Chief Strategic Officer of
the Company; (iii) a decrease in Employee’s base salary or eligible bonus
percentage of base salary (but excluding changes to the bonus targets to be
determined as provided in Schedule A) or a decrease in Company benefits in
effect as of the Effective Date, other than changes made to the Company’s
benefits plans generally made available to Company employees or executives;
(iv) an involuntary relocation of where Employee performs Employee’s principal
duties for the Company to a location or place other than Jersey City, New Jersey
or New York, New York (or within three (3) miles of Jersey City, New Jersey);
provided, however, Employee’s regular and customary travel to the Company’s
Connecticut headquarters shall not constitute an involuntary relocation under
this subsection (iv); (v) the Company’s giving notice of termination of
Employee’s employment other than as permitted under this Agreement; (vi) the
Company’s failure to cause any successor to the Company to expressly assume and
agree to perform this Agreement or (vii) a Change in Control and such
resignation is within 18 months after the effective date of the applicable
Change in Control.

(d) “Termination for Cause” shall mean termination by the Company of Employee’s
employment by the Company: (i) by reason of Employee’s conviction (by a court of
competent jurisdiction, not subject to further appeal) of, or pleading guilty
to, a felony or a crime involving fraud or dishonesty against the Company;
(ii) by reason of Employee’s willful and continued failure to substantially
perform Employee’s duties for the Company which failure continues for thirty
(30) days following Employee’s receipt of written notice of such failure to
perform; or (iii) by reason of Employee’s breach of this Agreement or any other
agreement with the Company which breach is not cured for thirty (30) days
following Employee’s receipt of written notice of such failure to perform.

 

2



--------------------------------------------------------------------------------

(e) “Termination Other Than for Cause” shall mean termination by the Company of
Employee’s employment by the Company (other than in a Termination for Cause or
termination due to Death or Disability).

(f) “Voluntary Termination” shall mean termination by Employee of Employee’s
employment with the Company upon written notice to the Company, excluding
termination by reason of Resignation for Good Reason as described in
Section 2.1(c) and termination by reason of Employee’s Death or Disability as
described in Section 2.1(b).

2.2 Basic Term. The term of employment of Employee by the Company shall commence
on the Effective Date and shall continue for the Term unless extended by mutual
written agreement of Employee and the Company or earlier terminated as provided
in this Agreement. Notwithstanding the foregoing, unless notice is given by
either party and received by the other party at least sixty (60) days prior to
the scheduled expiration date of the original Term or the scheduled expiration
date of any twelve-month renewal period pursuant to this Section 2.2, then the
Term (and the term of any twelve-month renewal period pursuant to this
Section 2.2 (shall automatically be extended for an additional period of twelve
(12) months beginning on the scheduled expiration date of the Term or the then
applicable renewal period, as the case may.

2.3 Termination for Cause and Voluntary Termination. Termination for Cause may
be effected by the Company at any time during the Term and shall be effected by
written notification to Employee. Upon Termination for Cause or Voluntary
Termination, Employee shall be paid all accrued but unpaid base salary to the
effective date of termination, but Employee shall not be paid any other
compensation or reimbursement of any kind, including, without limitation,
severance compensation or bonus, other than as required by law or pursuant to
the Company’s benefit plans or reimbursement of expenses incurred as of the
effective date of termination in accordance with Company policy.

2.4 Termination Due to Death or Disability. Upon the effective date of
termination of this Agreement due to Death or Disability: (a) Employee shall be
paid all accrued but unpaid base salary and bonus to the effective date of
termination; (b) notwithstanding any provision of any plan or agreement to the
contrary, all options to purchase the Company’s common stock and other
stock-based awards granted to Employee by the Company, whether prior to or after
the Effective Date, shall fully vest immediately; and (c) Employee shall receive
any other benefits generally made available to Company employees for death or
disability under the Company’s then existing benefits plans, but Employee shall
not be paid any other compensation or reimbursement of any kind, other than as
required by law or pursuant to the Company’s benefit plans or reimbursement of
expenses incurred as of the effective date of termination in accordance with
Company policy. If any termination is the result of the death of Employee, all
payments payable under this Section 2.4 shall be paid to Employee’s heirs or
legal representative.

 

3



--------------------------------------------------------------------------------

2.5 Termination Other Than for Cause; Resignation for Good Reason or Failure to
Renew Agreement.

(a) Notwithstanding anything else in this Agreement, the Company may effect a
Termination Other Than for Cause at any time upon written notice to Employee of
such termination, and Employee may effect a Resignation for Good Reason in
accordance with procedures set forth in Section 2.1(f). Upon the effective date
of any Termination Other Than for Cause or Resignation for Good Reason: (a) the
Company shall pay Employee all accrued but unpaid base salary and bonus to the
effective date of termination; (b) as severance compensation, Employee shall
continue to be paid Employee’s then current base salary for the period set forth
on Schedule A from the effective date of Termination Other Than For Cause or
Resignation for Good Reason (“Severance Period”); provided, that Employee shall
have the right, exercisable in Employee’s sole judgment, to be immediately paid,
in an initial lump sum payment, an amount equivalent to Employee’s base salary
for one-half of the period set forth on Schedule A and to be paid in a
subsequent lump sum payment on the first anniversary of such effective date of
Termination Other Than For Cause or Resignation for Good Reason an amount
equivalent to Employee’s base salary for one-half of the period set forth on
Schedule A, rather than receiving such aggregate amount in regular payments over
the term of the Severance Period; (c) during the twelve (12) month period
following the effective date of Termination Other Than for Cause or Resignation
for Good Reason, the Company shall make COBRA payments to continue Employee’s
medical and dental benefits (or pay Employee an amount equivalent to such COBRA
payments) and shall make payments to continue Employee’s term life insurance (or
pay Employee an amount equivalent to the premiums in effect prior to termination
or the amount required for Employee to obtain such coverage on an individual
basis if greater); and (d) notwithstanding any provision of any plan or
agreement to the contrary, all options to purchase the Company’s common stock
and other stock-based awards granted to Employee by the Company shall fully vest
immediately, and Employee shall have eighteen (18) months from the effective
date of termination to exercise his options to purchase the Company’s common
stock, but Employee shall not be paid any other compensation or reimbursement of
any kind, other than as required by law or pursuant to the Company’s benefit
plans or reimbursement of expenses incurred as of the effective date of
termination in accordance with Company policy.

(b) If the Term or any extension thereof is not renewed or extended for at least
one year on the expiration of the original Term or the expiration of any
extension period thereof, then: (i) Employee shall immediately be paid all
accrued, but unpaid salary and bonus, and all accrued, but unpaid vacation pay,
all to the date of such expiration; and (ii) as severance compensation, Employee
shall continue to be paid Employee’s then current base salary on a monthly basis
for the shorter of (1) the period set forth on Schedule A from the date of the
expiration of the Term or any extension period thereof and (2) the date on which
Employee commences new, full-time employment, which shall include providing
consulting services (“New Employment”). The foregoing payment period is referred
to as the “Non-Renewal Severance Period”. Employee shall have no obligation to
accept full or part time employment or to provide services as a consultant with
or to any person or party unless he deems such position satisfactory in his sole
judgment. Employee shall use reasonable efforts to obtain New Employment during
the Non-Renewal Severance Period. Employee shall promptly notify the Company on
the date that Employee commences New Employment. Severance payments during

 

4



--------------------------------------------------------------------------------

the Non-Renewal Severance Period will immediately terminate on the date that
Employee commences New Employment, regardless of whether such employment
continues for the duration of the Non-Renewal Severance Period. In addition:
(a) until the earlier of twelve (12) months following the effective date of
expiration of the then current term or when provided by a successor employer,
the Company shall make COBRA payments to continue Employee’s medical and dental
benefits (or pay Employee an amount equivalent to such COBRA payments) and shall
make payments to continue Employee’s term life insurance (or pay Employee an
amount equivalent to the premiums in effect prior to termination); and
(b) notwithstanding any provision of any plan or agreement to the contrary, all
options to purchase Common Stock and other stock-based awards for the benefit of
Employee granted or assumed by the Company, whether prior to or after the
Effective Date, shall fully vest immediately and Employee shall have the right
for eighteen (18) months to exercise such options, but Employee shall not be
paid any other compensation or reimbursement of any kind, other than as required
by law or pursuant to the Company’s benefit plans or reimbursement of expenses
incurred as of the effective date of termination in accordance with Company
policy.

2.6 Gross-Up Payment. If a Change in Control shall have occurred during the
Term, in addition to any rights Employee may have under applicable stock option
plans and/or stock option agreements with the Company and in addition to any
additional Change in Control rights set forth on Schedule A the following shall
apply:

(a)(i) If the Change in Control occurs when the Term has more than 12 months
remaining, then the Term specified on Schedule A shall not be changed.

(ii) If the Change in Control occurs when the Term has 12 months or less
remaining, then the Term specified on Schedule A shall be extended to the first
anniversary of the Change in Control.

(b) If a Change in Control shall have occurred during the Term, and if any of
the payments or benefits received or to be received by Employee in connection
with a Change in Control or Employee’s termination of employment (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement with the Company) (all such payments and benefits, excluding the
Gross-Up Payment (as defined below), being hereinafter referred to as the “Total
Payments”) will be subject to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended from time to time
(the “Code”), the Company shall pay, at the time or times specified in
Section 2.6(e), to Employee an additional amount or amounts (the “Gross-Up
Payment”) such that the net amount paid to or for the benefit of Employee, after
the deduction of all federal and state income, excise, employment, and any other
taxes applicable thereto shall be equal to what it would have been had
Section 4999 not been enacted.

(c) Determinations of whether and to what extent Total Payments will be subject
to the Excise Tax and the amount of such Excise Tax will be made by tax counsel
(“Tax Counsel”) reasonably acceptable to Employee and selected by the members of
the Company’s Board of Directors immediately prior to the Change in Control. Tax
Counsel may employ accountants, actuaries, economists, appraisers or other
experts as he or she shall deem necessary to make the determinations required
under this Paragraph (c). All fees and expenses of the Tax Counsel shall be
borne solely by the Company.

 

5



--------------------------------------------------------------------------------

(d) For purposes of determining the amount of the Gross-Up Payment, Employee
shall be deemed to pay Federal income tax at the highest marginal rate of
Federal income taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of Employee’s residence in the calendar year
in which the Gross-Up Payment is to be made, net of the maximum reduction in
Federal income taxes which could be obtained from deduction of such state and
local taxes, taking into account the reduction in itemized deduction under
Section 68 of the Code, but not taking into account alternative minimum taxes.

(e) The Gross-Up Payment shall be made upon payment to Employee of the Total
Payments (or at the discretion of Employee, the Gross-Up Payment shall be made
in installments as the Total Payments are paid to Employee), unless it is
initially determined by the Company or the Tax Counsel that the Total Payments
are not subject to the Excise Tax but after payment of the Total Payments, it is
finally determined following the proceedings set forth in Section 2.6(f) and
(g) that the Total Payments are subject to the Excise Tax, in which case the
Gross-Up Payment shall be made upon the imposition upon Employee of the Excise
Tax.

(f) Employee shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
a Gross-Up Payment. Such notification shall be given as soon as practicable but
no later than ten (10) business days after Employee is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. Employee shall not pay such
claim prior to the expiration of the thirty (30) day period following the date
on which Employee gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies Employee in writing prior to the expiration of such
period that it desires to contest such claim, Employee shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim;

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company and reasonably satisfactory to
Employee;

(iii) cooperate with the Company in good faith in order to effectively contest
such claim; and

(iv) permit the Company to control any proceedings relating to such claim as
provided below;

 

6



--------------------------------------------------------------------------------

provided, however, that the Company shall bear and pay directly all costs and
expenses (including, but not limited to, additional interest and penalties and
related legal, consulting or other similar fees) incurred in connection with
such contest and shall indemnify and hold Employee harmless, on an after-tax
basis, for any Excise Tax or other tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses.

(g) The Company shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct Employee to pay
the tax claimed and sue for a refund or contest the claim in any permissible
manner, and Employee agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Company shall determine; provided, however, that
if the Company directs Employee to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to Employee on an interest-free
basis, and shall indemnify and hold Employee harmless, on an after-tax basis,
from any Excise Tax or other tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and provided, further, that if Employee is
required to extend the statute of limitations to enable the Company to contest
such claim, Employee may limit this extension solely to such claim. The
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Employee shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority. In addition, no position
may be taken nor any final resolution be agreed to by the Company without
Employee’s consent if such position or resolution could reasonably be expected
to adversely affect Employee (including any other tax position of Employee
unrelated to the matters covered hereby).

(h) In the event that Employee receives a refund of the Excise Tax previously
paid, Employee shall repay to the Company, within five (5) business days
following the receipt of such refund of the Excise Tax previously paid, the
amount of such refund plus any interest received by Employee from the Internal
Revenue Service on the refund, and an amount equal to the reduction in
Employee’s Federal, state and local income tax resulting from such repayment,
and in such case it shall be assumed that the repayment is deductible, and that
Employee paid all such taxes at the highest applicable rates. If, after the
receipt by Employee of an amount advanced by the Company in connection with an
Excise Tax claim, a determination is made that Employee shall not be entitled to
any refund with respect to such claim and the Company does not notify Employee
in writing of its intent to contest the denial of such refund prior to the
expiration of thirty (30) days after such determination, such advance shall be
forgiven and shall not be required to be repaid.

2.7 Resignation. Unless otherwise agreed to by the Company’s Board of Directors
and Employee, termination of Employee’s employment under this Agreement shall be
deemed a resignation as Chief Strategic Officer, as a member of the Board of
Directors and from any other offices, positions or committees of the Company.
Employee shall deliver a written letter of resignation from such offices,
positions or committees to the Company. Except to the extent as otherwise
required by law, any payments under Section 2 (except in the event of death or
disability resulting in an inability to execute an agreement) shall be
conditioned upon Employee executing such a letter of resignation.

 

7



--------------------------------------------------------------------------------

3. Salary, Benefits and Expenses.

3.1 Base Salary. As payment for the services to be rendered by Employee as
provided in Section 1 and subject to the terms and conditions of Section 2, the
Company shall pay to Employee a “base salary” at the rate per year indicated on
Schedule A, subject to deductions, payable in the same manner as other Company
employees receive their base compensation.

3.2 Bonus. Employee shall be eligible for a bonus as indicated on Schedule A.

3.3 Fringe Benefits and Expense Reimbursement. Employee shall be eligible to
participate in such of the Company’s benefit plans as are now generally
available or later made generally available to executive employees of the
Company. Employee also shall be entitled to: (i) receive expense reimbursement
in accordance with Company policy; and (ii) four weeks paid vacation.

3.4 Initial Stock Option or Restricted Stock Award. On the Effective Date,
Employee will be granted initial equity based compensation as set forth on
Schedule A.

3.5 Insurance. During the Term, the Company agrees to keep in place a directors
and officers insurance policy with coverage in an amount similar to the amount
of coverage provided for other Company officers and directors.

3.6 Legal Fees. Upon occurrence of the Effective Date, the Company agrees to pay
reasonable legal fees incurred by Employee for the negotiation of this
Agreement.

4. Annual Performance Review. The Company’s CEO shall perform an annual review
of Employee’s performance and, in the discretion of the Company’s Compensation
Committee, make appropriate increases in Employee’s base salary and determine
whether additional stock option grants should be recommended to the Board of
Directors of the Company.

5. Restrictive Covenants

5.1 Intellectual Property, Confidentiality and Noncompetition Agreement. Upon
execution of this Agreement, Employee agrees to execute simultaneously a copy of
a Company Intellectual Property, Confidentiality and Noncompetition Agreement,
substantially in the form attached hereto as Exhibit A. This Section 5 shall be
read in conjunction with the terms of such Intellectual Property,
Confidentiality and Noncompetition Agreement and to the extent there is a
conflict that cannot otherwise be resolved, this Section 5 shall govern.

 

8



--------------------------------------------------------------------------------

6. Miscellaneous.

6.1 Waiver. The waiver of any term or condition of this Agreement by any party
shall not be construed as a waiver of a subsequent breach or failure of the same
term or condition, or a waiver of any other term or condition of this Agreement.

6.2 Notices. All notices, requests, demands and other communications made in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given on the date of delivery if delivered by hand delivery or
nationally recognized overnight courier or 12 hours after facsimile transmission
to the persons identified below or five days after mailing if mailed by
certified or registered mail postage prepaid return receipt requested addressed
as follows:

If to the Company:

 

  Address:   177 Broad Street     Stamford, CT 06901   Attn:   General Counsel

If to Employee:

To the address indicated on Schedule A

Any party may change its address for notices by notice duly given pursuant to
this Section 6.2.

6.3 Headings. The headings contained in this Agreement are intended for
convenience and shall not be used to interpret the meaning of this Agreement or
to determine the rights of the parties.

6.4 Governing Law; Consent to Jurisdiction and Venue. This Agreement shall be
governed by and construed in accordance with the laws of the State of
Connecticut applicable to contracts entered into and wholly to be performed
within the State of Connecticut by Connecticut residents. Employee hereby
submits to the jurisdiction and venue of the state or federal courts of the
State of Connecticut, County of Fairfield for any legal action arising from or
connected with this Agreement. Employee agrees that service upon Employee in any
such action may be made by first class mail, certified or registered, in the
manner provided for delivery of notices in Section 6.2.

6.5 Successor and Assigns. This Agreement shall be binding upon and inure to the
benefit of the executors, administrators, heirs, successors and assigns of the
parties; provided, however, that this Agreement shall not be assignable by the
Company (except in connection with the merger or consolidation of the Company
with or into another entity or the sale by the Company of all or substantially
all of its assets) or by Employee.

 

9



--------------------------------------------------------------------------------

6.6 Counterparts. This Agreement may be signed in counterparts with the same
effect as if the signatures of each party were upon a single instrument. All
counterparts shall be deemed an original of this Agreement.

6.7 Withholdings. All sums payable to Employee hereunder shall be reduced by all
Federal, state, local and other withholding and similar taxes and payments
required by applicable law.

6.8 Severability. If any provision or any portion of any provision of this
Agreement is held to be unenforceable for any reason, it shall be adjusted
rather than voided, if possible, in order to achieve the intent of the parties
to the extent possible. In any event, all other provisions or portions of such
provision of this Agreement shall be deemed valid and enforceable to the full
extent possible.

6.9 Entire Agreement; Modifications. Except as otherwise provided herein, this
Agreement represents the entire understanding between the parties with respect
to the subject matter hereof, and this Agreement supersedes any and all prior
understandings, agreements, plans and negotiations, written or oral, with
respect to the subject matter hereof. All modifications to the Agreement must be
in writing and signed by the party against whom enforcement of such modification
is sought, provided that no modification shall be enforceable against the
Company unless signed by the Chairman or Chief Operating Officer of the Company.

6.10 Section 409A. To the extent that this Agreement and the benefits it
provides are or become subject to Section 409A(a)(1), Employee and the Company
agree to cooperate in an attempt to make amendments to the terms of the
Agreement in order to avoid the imposition of penalties and additional taxes
under Section 409A of the Internal Revenue Code, as amended; provided however,
that Employee and the Company shall not be under any obligation to enter into
any amendment and no amendment shall (i) materially increase the cost to, or
liability of, the Company with respect to any payments under the Agreement, or
(ii) materially decrease the value of benefits provided to Employee under the
Agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

L-1 IDENTITY SOLUTIONS, INC. By:  

/s/ Robert V. LaPenta

Its:   Chairman of the Board, President and CEO  

/s/ Joseph Atick

  Employee

[JOSEPH ATICK EMPLOYMENT AGREEMENT]

 

11



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

SCHEDULE A

 

   Name and Address of Employee:    Joseph Atick      

 

     

 

 

Section of

Agreement

          Recital B:    Term of Agreement:    Three (3) years 1.    Capacity,
authority and responsibilities:    Chief Strategic Officer. 1.    Person report
to:    Chief Executive Officer 2.5(a)    Severance Period:    24 months 2.5(a)
   Severance Salary Payment:    24 months 2.5(a)    Post-termination exercise
period for options after Termination Other Than For Cause or Resignation for
Good Reason:    18 months 2.5(b)    Salary Continuation on Non-Renewal    24
months, subject to shorter period in connection with full-time employment 2.5(b)
   Benefits Continuation on Non-Renewal    12 months, subject to shorter period
if provided by successor employer 2.5(b)    Exercise Period for Options on
Non-Renewal    18 months, subject to shorter period in connection with full-time
employment 3.1    Initial Annual Base Salary:    $400,000 3.2    Annual Bonus:
   Employee shall be eligible to receive annually a bonus with a target amount
of 50% of his annual base salary. The actual amount of any bonus may be more or
less than such target, and shall be determined by the CEO in conjunction with
the Compensation Committee and/or Board of Directors, based upon the achievement
of corporate and individual objectives determined by the CEO on an annual basis.

 

12



--------------------------------------------------------------------------------

3.4    Initial Equity Award    On the Effective Date, Employee will be granted
options (under the Company’s 2002 Equity Incentive Plan) to purchase 200,000
shares of Company common stock with a per share exercise price equal to the
average closing price of Company common stock on Nasdaq (or such other national
stock exchange as the Company’s common stock is then listed) on the twenty
trading days preceding the Effective Date. These options will have a 10 year
term from the date of grant and vest 25% per year over four years, subject to
the accelerated vesting and extended exercise provisions of this Agreement.

Initialed by:

 

Company:  

/s/ RVL

Employee:  

/s/ JJA

 

13



--------------------------------------------------------------------------------

LOGO [g52544image002.gif]

INTELLECTUAL PROPERTY,

CONFIDENTIALITY & NONCOMPETITION AGREEMENT

This Agreement (the “Agreement”) is entered into this 19 day of Dec, 2006, by
the undersigned Joseph Atick (“Employee/Consultant”) for the benefit of, and as
a condition of Employee/Consultant’s employment with, or engagement by, or
continuing employment with, or continuing engagement by L-1 Identity Solutions,
Inc. or one of its subsidiaries. For purposes of this Agreement, L-1 Identity
Solutions, Inc. and its subsidiaries are hereinafter individually and
collectively referred to as “Company”.

WHEREAS, Company desires to employ Employee on at will basis, or engage
Consultant to provide certain consulting services agreed-upon by the parties, as
the case may be, (such at will employment relationship with Company, or such
consulting relationship with Company, hereinafter referred individually and
jointly to as the “Relationship”), but only so long as Employee/Consultant has
agreed to certain provisions regarding (i) the parties’ respective rights to any
intellectual property arising out of the Relationship, (ii) the confidentiality
of certain information pertaining to Company or any affiliate, partner or
customer of Company, exchanged or received pursuant to the Relationship, and
(iii) non-competition with Company during and for two years following cessation
of the Relationship; and

WHEREAS, Employee/Consultant desires to accept such at will employment or
consulting Relationship and is willing to agree to and abide by such provisions
regarding intellectual property, confidentiality and non-competition;

NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained or contemplated herein, the sufficiency of which is hereby
acknowledged, the Employee/Consultant hereby agrees as follows:

(1) I will make full and prompt disclosure to Company of all inventions,
improvements, modifications, discoveries, methods, developments and ideas (all
of which are collectively termed “Developments” hereinafter), whether patentable
or not, made or conceived by me or under my direction during the Relationship
whether or not made or conceived during my normal working hours or on the
premises of Company.

(2) I agree that all Developments covered by Paragraph 1 and any patents or
patent applications covering such Developments are the sole property of Company,
and its assigns and I hereby assign to Company all right, title and interest in
and to such Developments. In addition, I will execute and deliver any further
assignments, patents, and applications, and other documents as Company may
direct and to fully cooperate with Company to enable it to secure and patent or
otherwise protect such Developments in any

177 Broad Street, 12th Floor Stamford, CT 06901 203-504-1100



--------------------------------------------------------------------------------

LOGO [g52544image002.gif]

and all countries. I agree that I do not retain any right, title, interest or
license to use such Developments.

(3) I hereby represent that, to the best of my knowledge, I have no present
obligations to assign to any former employer or customer or any other person,
corporation or firm, any Developments contemplated by Paragraphs 1 or 2.

(4) I will make full and prompt disclosure and delivery to Company of all
writings, documents and other works of authorship (all of which are collectively
termed “Works” hereinafter), whether subject to copyright protection or not,
made by me or under my direction during the Relationship whether or not made
during my normal working hours or on the premises of Company. Without limiting
the generality of the foregoing, the term Works includes pictoral and graphic
works, compilations, computer programs and derivative works based on such Works.
I agree that all Works are works made for hire as that term is defined under the
United States Copyright Act of 1976, as amended, and that Company shall be the
exclusive owner of all right, title and interest in and to such Works including,
but not limited to, all rights in copyright. In the event there are
circumstances that result in the Works not being works made for hire under the
Copyright Act, then I hereby assign to Company all right, title and interest in
and to such Works, including, but not limited to, all rights in copyright and
reproduction rights to all Works prepared by me in connection with the
Relationship. In addition, I will execute and deliver any further assignments
and other documents as Company may direct and to fully cooperate with Company to
enable it to secure, perfect and otherwise protect such Works in any and all
countries. I agree that I do not retain any right, title, interest or license to
such Works.

(5) I will not disclose to Company or any Company affiliate, or induce Company
or any Company affiliate to use, any confidential information of other persons,
corporations, or firms, including my former employers or customers, if any.

(6) During the course of the Relationship with Company, I may learn of or become
privy to trade secrets, proprietary information and other information and data
considered by Company or a Company affiliate to be confidential or confidential
information entrusted to Company or a Company affiliate by other persons,
corporations, or firms (collectively, “Confidential Information”). Confidential
Information includes, but is not limited to, matters not generally known outside
of the entity providing such Confidential Information, such as specifications,
designs, concepts, plans, programs, software, other developments relating to
products and services, proposal plans, marketing data, and financial
information. Absent the prior written consent of an authorized officer of
Company, I agree (i) not to disclose any Confidential Information to any person
or entity other than employees or agents of Company with a need to know such
information, and (ii) not to make use of Confidential Information, except on
behalf of Company, whether or not such information is produced by my own
efforts. Also, I may learn of developments, ways of business, etc., which in
themselves are generally known but whose use by Company or a

177 Broad Street, 12th Floor Stamford, CT 06901 203-504-1100



--------------------------------------------------------------------------------

LOGO [g52544image002.gif]

Company affiliate is not generally known, and I agree not to disclose to others
such use, whether or not such use is due to my efforts. I will use my best
efforts to prevent the disclosure of any Confidential Information to third
parties by employees or agents.

(7) I acknowledge and agree that in the course the Relationship, I will forge
relationships with Company’s customers and have access to significant
Confidential Information and trade secret information belonging to Company. I
further acknowledge and agree that Company’s business is a highly specialized,
technologically-advanced business with significant intellectual property serving
a worldwide market. Accordingly, during the term of the Relationship and for two
(2) years after expiration, termination or cessation of the Relationship for any
reason whatsoever, I will not (unless otherwise approved in advance writing by
the Chief Executive Officer of Company) become engaged by or act directly or
indirectly on behalf of any other person, corporation or firm that competes
directly or indirectly with Company in the business of biometrics, credentialing
or ID management. For purposes of this Agreement, I agree that the term
“business of biometrics, credentialing or ID management” includes the business
of, without limitation, research, analysis, design, development, manufacture,
license, sale, marketing, distribution, deployment or any other form of
commercialization whatsoever, of concepts, ideas, technology, software, hardware
or services related to identification cards, drivers licenses, facial, skin,
fingerprint, palm, iris or other forms of biometric matching, verification or
identification, in any case in respect of which I worked and/or became familiar
with or exposed to during the Relationship.

(8) During the term of the Relationship by Company and for two (2) years after
expiration or termination of the Relationship, I will not (unless otherwise
approved in advance writing by the Chief Executive Officer of Company) solicit
or endeavor to entice away from Company, hire, or offer employment or any
consulting arrangement to, any person or entity who is, or was within the
one-year period immediately prior thereto, employed by Company, or otherwise
interfere with any such person’s relationship with Company. I understand that
this Agreement does not prohibit me from making any general solicitation for
employees or engaging in public advertising of employment opportunities
(including through the use of employment agencies) not specifically directed to
any of Company’s directors, officers or employees, nor does this Agreement
prohibit me from hiring any person who responds to any such general solicitation
or public advertising.

(9) I acknowledge and agree that I have received a copy of, read and understand
the Company’s Statement of Business Ethics and Standards of Conduct in effect on
the date hereof. In connection with the Relationship, I hereby agree to abide by
the pertinent provisions of Company’s Statement of Business Ethics and Standards
of Conduct, as may be updated by Company from time to time.

177 Broad Street, 12th Floor Stamford, CT 06901 203-504-1100

 



--------------------------------------------------------------------------------

LOGO [g52544image002.gif]

 

(10) I hereby give Company and its assigns permission to capture and record my
image or likeness by means of photograph, facial imaging or similar means
(“Recordings”); to edit these Recordings at its discretion and to incorporate
these Recordings into publications, brochures, databases, or any other media
(“Publications”); and to use such Recordings and Publications for the limited
purposes of marketing, publicizing, or otherwise promoting the products and/or
services of Company or any of subsidiaries and affiliates.

(11) Upon expiration, termination or cessation of this Relationship for any
reason whatsoever, I agree to leave with Company, all Confidential Information,
Developments, Works, records, drawings, notebooks, and other documents
pertaining to Confidential Information, Developments and Works whether prepared
by me or others, and also any equipment, tools, or other devices and property
owned by Company, then in my possession or control, however such items are
obtained.

(12) My obligations under this Agreement shall survive the expiration,
termination of the Relationship, regardless of the manner of the termination or
cessation of the Relationship, and shall be binding upon my heirs, executors,
and administrators.

(13) I further agree that Company shall have the right, in addition to any other
right such party may have at law or equity, to an injunction, specific
performance, or other equitable relief to prevent the violation or threatened
violation of any of the provisions of this Agreement.

(14) This Agreement shall be governed by and construed in accordance with the
laws of Connecticut, without regard to its conflict of laws provisions.

(15) If any provision of this Agreement shall be held invalid or unenforceable,
that shall not affect the validity or enforceability of the remaining terms or
provisions hereof. In addition, both parties agree that any court finding any
term or provision hereof invalid or unenforceable shall have the authority to
replace such term or provision with one that is valid and enforceable and that
comes closest to expressing the parties’ intentions with respect thereto, and
this Agreement and such term or provision shall be enforceable as so modified.

(16) This Agreement replaces and supersedes, effective as of the date first
written above, any prior intellectual property, non-disclosure and/or
non-competition agreement that I may have entered into with Company. This
Agreement may be amended or modified only with the written consent of both
parties. No oral waiver, amendment or modification shall be effective under any
circumstances whatsoever.

(17) Nothing contained in this Agreement, either expressed or implied, is
intended to impose any obligation upon Company to employ or engage
Employee/Consultant for any period of time and no contract or agreement for
employment on consulting services shall be deemed to arise from this Agreement.

177 Broad Street, 12th Floor Stamford, CT 06901 203-504-1100

 



--------------------------------------------------------------------------------

LOGO [g52544image002.gif]

 

IN WITNESS WHEREOF, the undersigned has set his or her hand as of the day and
year first written above.

EMPLOYEE/CONSULTANT

By  /s/  JOSEPH J. ATICK                

        Name: Joseph J. Atick

177 Broad Street, 12th Floor Stamford, CT 06901 203-504-1100

 